

SEPARATION AGREEMENT AND GENERAL RELEASE
 
This Separation Agreement and General Release (“Agreement”) is entered into by
and between LivePerson, Inc. (the “Company”) and Eran Vanounou (the “Executive”
and, together with the Company, the “Parties”), and effective as of April 30,
2018 (the “Effective Date”).
WHEREAS, the Parties mutually agree that the Executive’s employment with the
Company will cease as of the Transition Date, and continue as a consultancy
until the Separation Date (as defined below), pursuant to the terms hereof; and
WHEREAS, the Parties wish to set forth the terms of the Executive's separation
agreement and general release of claims.
NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, and for other good and sufficient consideration, the sufficiency of
which is hereby acknowledged, the Company and the Executive agree as follows:
1.The Executive’s full-time employment with the Company will terminate and
convert to a consulting services relationship upon the close of business on
April 30, 2018, (the “Transition Date”), and will continue as a consulting
services relationship through September 16, 2018 (the “Separation Date”). For
purposes of clarification, any termination of Executive’s employment pursuant to
this Paragraph 4 shall qualify as a “separation from service” within the meaning
of Section 409A (as defined below).
2.Executive shall execute a general release of claims in the form attached
hereto as Schedule A (the “General Release”) (a) upon the Transition Date; (b)
upon the Separation Date, at the Company’s request.
3.In exchange for Executive’s execution of and compliance with this Agreement,
including without limitation execution and non-revocation of the General
Release, the Company agrees to provide the following payments and benefits:
(a)
a transition period during which: (i) the Executive’s salary (usual payroll) in
effect as of the Transition Date shall continue through August 31, 2018; and
(ii) Executive’s employee stock options and RSUs will continue vesting pursuant
to their terms through September 16, 2018; Accrued and unused vacation days will
be described and paid out in Employee’s last pay slip in accordance with
standard Company policies and practices.

(b)
all vested stock options and RSUs (including those vested as a result of
Paragraph 3(a)) above) held by Executive as of September 16,





--------------------------------------------------------------------------------




2018 will be modified to remain exercisable until May 15, 2019, but in no event
shall any employee equity be extended to remain exercisable beyond the original
end of the term of such option; and
4.The Executive acknowledges that he has been paid in full for his bonus
applicable for the 2017 fiscal year. Executive acknowledges and agrees that
until the Separation Date and after his employment he will continue to be
obliged by the terms of Sections 11 and 12 of the existing Employment Agreement
executed by and between the Executive and the Company, dated as of November 7,
2013, and:
a.The Executive agrees, with reasonable notice, to furnish information as may be
in his possession and cooperate with the Company as may be reasonably requested
in connection with any claims or legal action in which the Company is or may
become a party.
b.The Executive recognizes and acknowledges that all information pertaining to
the software, business, clients, customers or other relationships of the Company
is confidential and is a unique and valuable asset of the Company. The Executive
will not give to any person, firm, governmental agency or other entity any
information concerning the affairs, business, clients, or customers of the
Company except as required by law. The Executive will not make use of this type
of information for his own purposes or for the benefit of any person or
organization other than the Company. The Executive will use his best efforts to
prevent the disclosure of this information by others. All records, memoranda,
software or intellectual property whether made by the Executive or otherwise
coming into his possession are confidential and will remain the property of the
Company. The foregoing restrictions shall not apply to information which is or
becomes part of the public domain through no act or failure to act by the
Executive. Pursuant to 18 U.S.C. § 1833(b), Executive acknowledges that
Executive will not be held criminally or civilly liable under any federal or
state trade secret law for the disclosure of a trade secret if he/she (i) makes
such disclosure in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney and such disclosure is made
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) such disclosure was made in a complaint or other document filed in
a lawsuit or other proceeding if such filing is made under seal. Executive
understands that if Executive files a lawsuit for retaliation by the Company for
reporting a suspected violation of law, Executive may disclose the trade secret
to Executive’s attorney and use the trade secret information in the court
proceeding if Executive (x) files any document containing the trade secret under
seal, and (y) does not disclose the trade secret, except pursuant to court
order. Nothing in this Agreement, or any other agreement that Executive has with
the Company, is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are




--------------------------------------------------------------------------------




expressly allowed by such section. Further, nothing in this Agreement or any
other agreement that Executive has with the Company shall prohibit or restrict
Executive from making any voluntary disclosure of information or documents
concerning possible violations of law to any governmental agency or legislative
body, or any selfregulatory organization, in each case, without advance notice
to the Company.
c.For a twelve (12) month period from the Transition Date of this Agreement (the
“Restricted Period”), the Executive will not intentionally make any statement or
perform any acts intended to or which the Executive knew or should have known
would have the effect of injuring the interest of the Company.
d.During the Restricted Period, the Executive, without express written approval
from the Company, will not solicit any clients of the Company for any existing
business of the Company.
e.During the Restricted Period, the Executive (acting on his own behalf, or for
or through others) will not actively solicit or induce any employee of the
Company to terminate their employment with the Company or engage in activities
that directly compete with the business of the Company, meaning a Company that
makes product(s) or service(s) capable of replacing or displacing the Company’s
product or services as of the Transition Date.
5.The Executive acknowledges and agrees that the Company's obligation to make
any payments under this Agreement shall cease upon any violation of Paragraph 4
above. The Company must first provide written notice to the Executive specifying
the act which has violated Paragraph 4, and if such violation is not cured
within fifteen (15) days, if capable of being cured, than the Company will
inform the Executive of its termination of its post-employment payments. The
Executive agrees that the restrictions contained in Paragraph 4 are essential
elements of this Agreement, and, but for the Executive's agreement to comply
with such restrictions, the Company would not have entered into this Agreement.
6.Promptly following the Transition Date, the Executive will certify that he has
returned to the Company all Company property and equipment in his possession or
control, including, but not limited to, computer equipment (including, but not
limited to, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), customer information, customer lists, employee
lists, Company files, notes, contracts, records, business plans, financial
information, specifications, computer-recorded information, software, tangible
property, identification badges and keys, and any other materials of any kind
which contain or embody any proprietary or confidential material of the Company
(and all reproductions thereof). The Executive also represents that he has and
will leave intact all electronic Company documents, including those that he
developed or helped to develop during his employment. The Executive further
represents that he will, and will certify, that he has cancelled all accounts
for his benefit, if any, in the Company's name including, but not limited to,
credit cards, telephone charge cards, cellular phone accounts, pager accounts,
and computer accounts promptly following the Transition Dae. Notwithstanding the
foregoing, the Company will assist Executive in making an electronic copy of his
contact list in whatever format Executive reasonably requests.
7.The Executive agrees that he will not, at any time, publicly disparage,
criticize or ridicule the Company, nor make any negative public comments
regarding the Company, its officers, employees, directors, products, services or
business practices. The Company agrees that its officers, directors and
authorized spokespersons will not at any time publicly disparage, criticize, or
ridicule the Executive or make any negative public comments regarding the
Executive.
8.All amounts payable under this Agreement shall be subject to deduction for all
federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation and any other required deductions. The parties
intend that all payments made under this Agreement comply with, or will be
exempt from, the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, the regulations and other guidance there under and any state
law of similar effect (collectively “Section 409A”) so that none of the payments
or benefits will be subject to the adverse tax penalties imposed under Section
409A, and any ambiguities herein will be interpreted to so comply or be exempt.
Each payment and benefit payable under this Agreement is intended to constitute
separate payments for purposes of Section 1.409A-2(b)(2) of the Treasury
Regulations. Company shall have no liability to the Executive or to any other
person if the payments and benefits provided in this Agreement that are intended
to be exempt from or compliant with Section 409A are not so exempt or compliant.
In no event will the Company be responsible for or reimburse Executive for any
taxes or other penalties that may be imposed on Executive as a result of Section
409A.
9.This Agreement amicably resolves any issues between the parties and they agree
that this Agreement shall neither be interpreted nor construed as an admission
of any wrongdoing or liability on the part of the Executive or the Company.
10.This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to principles of conflicts of laws. The
Executive hereby submits to and acknowledges and recognizes the jurisdiction of
the courts of the State of New York, or, if appropriate, a federal court located
in New York (which courts, for purposes of this Agreement, are the only courts
of competent jurisdiction) over any suit, action or other proceeding arising out
of, under, or in connection with this Agreement or the subject matter hereof.
11.The provisions of this Agreement are severable. If any provision of this
Agreement is held invalid or unenforceable, such provision shall be deemed
deleted from this Agreement and such invalidity or unenforceability shall not
affect any other provision of this Agreement, the balance of which will remain
in and have its intended full force and effect; provided, however that if such
invalid or unenforceable provision may be modified so as to be valid and
enforceable as a matter of law, such provision shall be deemed to have been
modified so as to be valid and enforceable to the maximum extent permitted by
law.




--------------------------------------------------------------------------------




12.The Executive understands and agrees that he may have, and has had, at
least twenty-one (21) calendar days from the date hereof to accept this
Agreement. The Executive acknowledges that he was advised by the Company to
consult with an attorney of his own choosing concerning the waivers contained in
and the terms of this Agreement, and that the waivers he has made and the terms
he has agreed to herein are knowing, conscious and with full appreciation that
he is forever foreclosed from pursuing any of the rights so waived.
13.This Agreement shall be binding on and shall inure to the benefit of the
Executive's heirs, executors, administrators, representatives and assigns and
the Company's successors in interest and assigns. The Executive may not assign
any of his rights or duties hereunder, except with the written consent of the
Company. The Executive covenants and represents that he has not assigned or
attempted to assign any rights or claims he may have against the Company at any
time prior to signing this Agreement.
21.     The Company will indemnify the Executive to the fullest extent permitted
by the laws of Delaware in effect at that time, the Indemnification Agreement
previously executed between the Executive and the Company, or the certificate of
incorporation and by-laws of the Company, whichever affords the greater
protection to the Executive.
 
14.     The parties agree that this Agreement contains the entire agreement
between the parties and supersedes and cancels any and all prior agreement or
understanding on the subjects covered herein, and no agreements, representations
or statements of either party not contained in this Agreement shall bind that
party. Notwithstanding the foregoing, the Executive acknowledges that nothing
herein supersedes any pre-existing duties of confidentiality, or the assignment
of any invention or intellectual property or proprietary rights to the Company.
This Agreement can be modified only in writing signed by both parties.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.
Executive     LivePerson, Inc.
    
By: /s/ Eran Vanounou         By: /s/ Daryl J. Carlough
Name: Eran Vanounou     Name: Daryl J. Carlough
    SVP, Global Controller
 
 
 




--------------------------------------------------------------------------------






SCHEDULE A
GENERAL RELEASE OF ALL CLAIMS
    Pursuant to the Separation Agreement and General Release entered into by and
between LivePerson, Inc. (the “Company”) and Eran Vanounou (the “Executive”),
dated effective as of _________________ (the “Separation Agreement”), Executive
hereby enters into this General Release of All Claims (the “Release”). In
consideration of the separation payments and benefits set forth in Paragraph 3
of the Separation Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Executive hereby
forever unconditionally and irrevocably releases and discharges the Company, and
each and all of its direct and indirect affiliates, parents, subsidiaries
(wholly-owned or not), members, branches, divisions, business units or groups,
agencies, predecessors, successors and assigns, any employee benefit plans
established or maintained by any of the foregoing entities and each and all of
their current and former officers, directors, employees, trustees, plan
administrators, agents, attorneys, representatives, partners, advisors and
shareholders (collectively and individually, the “Released Parties”), from any
and all claims, demands, causes of action, complaints, agreements, promises
(express or implied), contracts, undertakings, covenants, guarantees grievances,
liabilities, damages, rights, obligations, expenses, debts and demands
whatsoever, in law or equity, known or unknown, whether present or future,
whether known or unknown, and of whatsoever kind or nature that the Executive,
his heirs, executors, administrators, representatives and assigns ever had, now
have or hereafter can, shall or may have, for, upon, or by reason of any alleged
or actual matter, omission, act, cause or thing from the beginning of time until
the date he signs this Release, including, but not limited to, those arising out
of his employment or the termination thereof; provided, however, that the
foregoing shall not release Company from its continuing obligations set forth in
the Separation Agreement.
The Executive understands and acknowledges that by signing this Release he is
waiving and releasing any and all claims he may have concerning the terms and
conditions of his employment and the termination of his employment including
those prohibiting discrimination on the basis of age, sex, race, color,
disability, religion, creed, national origin, ancestry, sexual




--------------------------------------------------------------------------------




orientation, gender expression, gender identity, handicap, marital status,
citizenship or any other protected factor or characteristic, prohibiting
discrimination for requesting or taking a family or medical leave, prohibiting
discrimination with regard to benefits or any other terms and conditions of
employment, or prohibiting retaliation in connection with any complaint or claim
of alleged discrimination or harassment and that he intends to do so. As such,
this release includes, but is not limited to, any claims arising under Title VII
of the 1964 Civil Rights Act, 42 U. S. C. § 2000e et seq.; the Age
Discrimination in Employment Act, 29 U. S. C. § 621, et seq.; the Older Workers’
Benefit Protection Act, 29 U.S.C. §626(f), et seq.; the Americans with
Disabilities Act, 42 U. S. C. § 12101 et seq.; the Employee Retirement and
Income Security Act, 29 U. S. C. § 1001 et seq.; the Fair Labor Standards Act,
as amended, 29 U.S.C. § 201 et seq.; the Family Medical Leave Act, 29 U.S.C. §§
2601 et seq.; the New York State Human Rights Law, N.Y. Exec. Law § 290 et seq.;
New York Equal Rights Law, N.Y. Civ. Rights Law § 40-c et seq.; New York
Whistleblower Protection Law, N.Y. Lab. Law § 740 et seq.; New York Family Leave
Law, N.Y. Lab. Law § 201-c; New York Equal Pay Law, N.Y. Lab. Law § 194; N.Y.
Lab. Law § 215; the New York City Human Rights Law, Administrative Code of the
City of New York, Section 8-101 et seq.; and any other federal or state
constitutions, federal, state or local statutes, or any contract, quasi
contract, common law or tort claims, whether known or unknown, suspected or
unsuspected, concealed or hidden, or developed or undeveloped, up through the
date of his execution of this Release. The Executive further agrees that he will
not institute or authorize any other party, governmental or otherwise, to
institute any administrative or legal proceeding seeking compensation or damages
on his behalf against the Released Parties relating to or arising out of any
aspect of his employment or termination.
The Executive acknowledges and agrees that, as of the date of this Release,
Executive has been paid all compensation (including without limitation any
accrued but unused vacation or paid time off) for all of Executive’s service
with the Company except for compensation owed to Executive pursuant to the
provisions of the Separation Agreement. The Executive represents that as of the
date hereof he was not denied a request for leave, or retaliated against for
taking leave under the Family and Medical Leave Act, 29 U.S.C. §§2601 et seq.,
at any time during his employment with the Company. Executive and the Company
also hereby agree that nothing contained in this Release shall constitute or be
treated as an admission of liability or wrongdoing or of any violation of law by
the Company or the Executive.




--------------------------------------------------------------------------------




This Release constitutes the entire agreement between the Executive and the
Company with regard to the subject matter of this Release. This Release
supersedes any other agreements, representations or understandings, whether oral
or written and whether express or implied, which relate to the subject matter of
this Release other than the continuing obligations of Executive and Company that
are set forth in the Separation Agreement. The Executive understands and agrees
that this Release may be modified only in a written document signed by the
Executive and a duly authorized officer of the Company.
This Release shall be governed by and construed in accordance with the laws of
the State of New York, without regard to principles of conflicts of laws. The
Executive hereby submits to and acknowledges and recognizes the jurisdiction of
the courts of the State of New York, or, if appropriate, a federal court located
in New York (which courts, for purposes of this Release, are the only courts of
competent jurisdiction) over any suit, action or other proceeding arising out
of, under, or in connection with this Release or the subject matter hereof.
The provisions of this Release are severable. If any provision of this Release
is held invalid or unenforceable, such provision shall be deemed deleted from
this Release and such invalidity or unenforceability shall not affect any other
provision of this Release, the balance of which will remain in and have its
intended full force and effect. However that if such invalid or unenforceable
provision may be modified so as to be valid and enforceable as a matter of law,
such provision shall be deemed to have been modified so as to be valid and
enforceable to the maximum extent permitted by law.
By signing below, the Executive acknowledges that this Release affects
substantial rights and that the Executive has been advised to consult with an
attorney prior to execution of this Release. The Executive further understands
and acknowledges that the Executive has up to twenty-one (21) days to review
this Release and to discuss it with an attorney of the Executive’s own choosing,
at the Executive’s own expense, whether or not the Executive wishes to sign this
Release. Furthermore, the Executive understands and acknowledges that the
Executive has seven (7) days after the Executive signs this Release during which
time the Executive may revoke this Release. If the Executive wishes to revoke
this Release, the Executive may do so by delivering a letter of revocation to
the Company’s Human Resources Department with a copy to the Company’s General
Counsel, by 5 p.m. EST on the seventh (7) days after the Executive signs this
Release.




--------------------------------------------------------------------------------




Because of the revocation period, the Executive understands that this Release
will not become effective or enforceable until the eighth (8th) day after the
date the Executive signs this Release.
To accept this Release, the Executive must sign and date this Release and return
it to the Company’s Human Resources Department with a copy to the Company’s
General Counsel.
The Executive’s agreement with the terms of this Release is signified by the
Executive’s signature below. Furthermore, the Executive acknowledges that the
Executive has read and understands this Release and that the Executive signs
this Release of all claims voluntarily, with full appreciation that at no time
in the future may the Executive pursue any of the rights that the Executive has
waived in this Release.
 
Date*: ______________________________     By: __________________________________
 
*Note that this Release must also be executed on or after the Separation Date.
 
    




--------------------------------------------------------------------------------






GENERAL RELEASE OF ALL CLAIMS
    Pursuant to the Separation Agreement and General Release entered into by and
between LivePerson, Inc. (the “Company”) and Eran Vanounou (the “Executive”),
dated effective as of April 30, 2018 (the “Separation Agreement”), Executive
hereby enters into this General Release of All Claims (the “Release”). In
consideration of the separation payments and benefits set forth in Paragraph 3
of the Separation Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Executive hereby
forever unconditionally and irrevocably releases and discharges the Company, and
each and all of its direct and indirect affiliates, parents, subsidiaries
(wholly-owned or not), members, branches, divisions, business units or groups,
agencies, predecessors, successors and assigns, any employee benefit plans
established or maintained by any of the foregoing entities and each and all of
their current and former officers, directors, employees, trustees, plan
administrators, agents, attorneys, representatives, partners, advisors and
shareholders (collectively and individually, the “Released Parties”), from any
and all claims, demands, causes of action, complaints, agreements, promises
(express or implied), contracts, undertakings, covenants, guarantees grievances,
liabilities, damages, rights, obligations, expenses, debts and demands
whatsoever, in law or equity, known or unknown, whether present or future,
whether known or unknown, and of whatsoever kind or nature that the Executive,
his heirs, executors, administrators, representatives and assigns ever had, now
have or hereafter can, shall or may have, for, upon, or by reason of any alleged
or actual matter, omission, act, cause or thing from the beginning of time until
the date he signs this Release, including, but not limited to, those arising out
of his employment or the termination thereof; provided, however, that the
foregoing shall not release Company from its continuing obligations set forth in
the Separation Agreement.
The Executive understands and acknowledges that by signing this Release he is
waiving and releasing any and all claims he may have concerning the terms and
conditions of his employment and the termination of his employment including
those prohibiting discrimination on the basis of age, sex, race, color,
disability, religion, creed, national origin, ancestry, sexual orientation,
gender expression, gender identity, handicap, marital status, citizenship or any
other protected factor or characteristic, prohibiting discrimination for




--------------------------------------------------------------------------------




requesting or taking a family or medical leave, prohibiting discrimination with
regard to benefits or any other terms and conditions of employment, or
prohibiting retaliation in connection with any complaint or claim of alleged
discrimination or harassment and that he intends to do so. As such, this release
includes, but is not limited to, any claims arising under Title VII of the 1964
Civil Rights Act, 42 U. S. C. § 2000e et seq.; the Age Discrimination in
Employment Act, 29 U. S. C. § 621, et seq.; the Older Workers’ Benefit
Protection Act, 29 U.S.C. §626(f), et seq.; the Americans with Disabilities Act,
42 U. S. C. § 12101 et seq.; the Employee Retirement and Income Security Act, 29
U. S. C. § 1001 et seq.; the Fair Labor Standards Act, as amended, 29 U.S.C. §
201 et seq.; the Family Medical Leave Act, 29 U.S.C. §§ 2601 et seq.; the New
York State Human Rights Law, N.Y. Exec. Law § 290 et seq.; New York Equal Rights
Law, N.Y. Civ. Rights Law § 40-c et seq.; New York Whistleblower Protection Law,
N.Y. Lab. Law § 740 et seq.; New York Family Leave Law, N.Y. Lab. Law § 201-c;
New York Equal Pay Law, N.Y. Lab. Law § 194; N.Y. Lab. Law § 215; the New York
City Human Rights Law, Administrative Code of the City of New York, Section
8-101 et seq.; and any other federal or state constitutions, federal, state or
local statutes, or any contract, quasi contract, common law or tort claims,
whether known or unknown, suspected or unsuspected, concealed or hidden, or
developed or undeveloped, up through the date of his execution of this Release.
The Executive further agrees that he will not institute or authorize any other
party, governmental or otherwise, to institute any administrative or legal
proceeding seeking compensation or damages on his behalf against the Released
Parties relating to or arising out of any aspect of his employment or
termination.
The Executive acknowledges and agrees that, as of the date of this Release,
Executive has been paid all compensation (including without limitation any
accrued but unused vacation or paid time off) for all of Executive’s service
with the Company except for compensation owed to Executive pursuant to the
provisions of the Separation Agreement. The Executive represents that as of the
date hereof he was not denied a request for leave, or retaliated against for
taking leave under the Family and Medical Leave Act, 29 U.S.C. §§2601 et seq.,
at any time during his employment with the Company. Executive and the Company
also hereby agree that nothing contained in this Release shall constitute or be
treated as an admission of liability or wrongdoing or of any violation of law by
the Company or the Executive.




--------------------------------------------------------------------------------




This Release constitutes the entire agreement between the Executive and the
Company with regard to the subject matter of this Release. This Release
supersedes any other agreements, representations or understandings, whether oral
or written and whether express or implied, which relate to the subject matter of
this Release other than the continuing obligations of Executive and Company that
are set forth in the Separation Agreement. The Executive understands and agrees
that this Release may be modified only in a written document signed by the
Executive and a duly authorized officer of the Company.
This Release shall be governed by and construed in accordance with the laws of
the State of New York, without regard to principles of conflicts of laws. The
Executive hereby submits to and acknowledges and recognizes the jurisdiction of
the courts of the State of New York, or, if appropriate, a federal court located
in New York (which courts, for purposes of this Release, are the only courts of
competent jurisdiction) over any suit, action or other proceeding arising out
of, under, or in connection with this Release or the subject matter hereof.
The provisions of this Release are severable. If any provision of this Release
is held invalid or unenforceable, such provision shall be deemed deleted from
this Release and such invalidity or unenforceability shall not affect any other
provision of this Release, the balance of which will remain in and have its
intended full force and effect. However that if such invalid or unenforceable
provision may be modified so as to be valid and enforceable as a matter of law,
such provision shall be deemed to have been modified so as to be valid and
enforceable to the maximum extent permitted by law.
By signing below, the Executive acknowledges that this Release affects
substantial rights and that the Executive has been advised to consult with an
attorney prior to execution of this Release. The Executive further understands
and acknowledges that the Executive has up to twenty-one (21) days to review
this Release and to discuss it with an attorney of the Executive’s own choosing,
at the Executive’s own expense, whether or not the Executive wishes to sign this
Release. Furthermore, the Executive understands and acknowledges that the
Executive has seven (7) days after the Executive signs this Release during which
time the Executive may revoke this Release. If the Executive wishes to revoke
this Release, the Executive may do so by delivering a letter of




--------------------------------------------------------------------------------




revocation to the Company’s Human Resources Department with a copy to the
Company’s General Counsel, by 5 p.m. EST on the seventh (7) days after the
Executive signs this Release.
Because of the revocation period, the Executive understands that this Release
will not become effective or enforceable until the eighth (8th) day after the
date the Executive signs this Release.
To accept this Release, the Executive must sign and date this Release and return
it to the Company’s Human Resources Department with a copy to the Company’s
General Counsel.
The Executive’s agreement with the terms of this Release is signified by the
Executive’s signature below. Furthermore, the Executive acknowledges that the
Executive has read and understands this Release and that the Executive signs
this Release of all claims voluntarily, with full appreciation that at no time
in the future may the Executive pursue any of the rights that the Executive has
waived in this Release.
 
Date*: /s/ Daryl J. Carlough     By: /s/ Eran Vanounou
 
*Note that this Release must also be executed on or after the Separation Date.
 


 
 


